Per Curiam: A judgment Avas rendered against appellant, beloAv, for $124.19. According to the testimony of appellee, unchanged by any other evidence in her favor, her account Avas $332.65; and the payment made to her amounted to $223.26. The largest amount for AA'hich judgment could have been rendered, Avas $108.69. The judgment is therefore erroneous. There was also error in refusing to hear the communication, from appellant to appellee, through the foreman of the former, in relation to the board of certain persons, avIio might fail to Avork for appellant. The communication and reply might not have been material, but the relevancy could not be determined without the admission of the evidence. The controversy was in regard to the board of certain persons. If the communication elicited a reply, it was proper that the jury should have heard both, and considered' them, under the instructions of £he court. The judgment must be reversed and the cause remanded. Judgment reversed.•